Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-30 have been examined in this application.  This communication is the first action on the merits.  No Information Disclosure Statement (IDS) has been filed with this application.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the following amendment was provided telephonically by Joseph Noferi on 7/08/22.
In claim 7, change the dependency from “7” to “1”.
In claim 3, make the following amendment:
The spray delivery system of claim 2, wherein the  angle is from 100º to 160º.
In claim 4, make the following amendment:
The spray delivery system of claim 3, wherein the  angle is from 110º to 130º.
Replace claim 1 with the following:
A spray delivery system with minimal pressure loss for use with an aerosol container having a valve, the system comprising:
a vertically extending conduit and two openings through a surface at an end opposite the lowermost end, wherein the surface is disposed at an angle relative to a vertical axis of the vertically extending conduit;
a first horizontally extending conduit extending from a distal end that is distal to the vertically extending conduit and fluidly communicating with the vertically extending conduit through the opening at the lowermost end and one of the two openings through the surface;
a second horizontally extending conduit extending from a distal end that is distal to the vertically extending conduit and fluidly communicating with the vertically extending conduit through the opening at the lowermost end and the other one of the two openings through the surface;
a manifold defining an inner annular volume and fluidly communicating with the first and second horizontally extending conduits; and
a spray nozzle insert that is in fluid communication with the manifold, wherein the spray nozzle insert comprises a plurality of blades that radiate inward and connect with a center round well having a sharp edge.
Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 2011/0000980 and US 2006/0054934 and US 5735465) fail to disclose, either alone or in any combination, a spray delivery system comprising first and second horizontal conduits extending from respective openings through a surface in vertical conduit and each of the horizontal conduits in fluid communication with an opening at the lowermost end of the vertical conduit and a manifold in fluid communication with both of the horizontal conduits. Applicant’s specification indicates the aforementioned structure functioning to aid in mechanical breakup of viscous contents. Furthermore, there is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754

/DONNELL A LONG/Primary Examiner, Art Unit 3754